DETAILED ACTION
This office action is responsive to communications filed on January 27, 2022.  Claims 1 and 46 have been amended.  Claims 1 and 41-51 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
In view of the Terminal Disclaimer filed on January 27, 2022, the previous rejection under this heading is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aiouaz et al. (US 2011/0167466) in view of Enomori et al. (US 2009/0235244) and Wolf et al. (US 2013/0046849).

Regarding Claim 1, Aiouaz teaches a method of performing a software upgrade in a Multimedia Over Coax Alliance (MoCA) network, comprising:
“As the network grows and matures, it may become desirable to update the functionality of the L2 devices 105, 205. Therefore, it is desirable to have an efficient way to perform the update of these L2 devices 105, 205. Furthermore, other management communication may be desirable to allow commands to be provided directly to the L2 devices” – See [0007]; “In accordance with one embodiment, the software image in the L2 device 300 can be updated over any of three interfaces provided in order to support both operator and retail deployments. The three interfaces include the serial port 326, the Ethernet port or Multi-media over Coax Alliance (MoCA)” – See [0017]; See also Fig. 2; A software update image is sent to a L2 device (MoCA client) in a MoCA network).
Aiouaz further teaches a MoCA gateway that serves as an interface between a MoCA network and the public Internet (“an internet cable modem 201 provided by a cable television service provider is coupled to a splitter 203 with four taps that connect to the rest of the network 200. L2 devices 205 are coupled to the taps of the splitter 203 and provide a bridge between the cable modem 201 and the rest of the network 200” – See [0006]; See also Fig. 2; Cable modem 201 is a MoCA gateway that connects the home MoCA network to the Internet).
Aiouaz does not explicitly teach initiating the software upgrade by a service provider, transmitting an image of the software upgrade, over a communication network external to a coaxial cable network of a home, from the service provider to the MoCA gateway; and instructing the MoCA gateway to send the image of the software upgrade to the MoCA client in the MoCA network.
However, Enomori teaches initiating a software upgrade by a service provider (“Next, in the user management server 2, the software version from the vendor server 3, acquired from the process 1210, is compared with the software version of the information appliance-A 13. If the software version of the information appliance-A 13 is older than that of the vendor server 3, the software update notification is transmitted to the user terminal 11 resided in the user network 1 in which the information appliance A-13 is also resided, at processes 1211 and 1212” – See [0048]; See also Fig. 3; Management server (service provider) initiates a software upgrade for a client when the version on the client is older than the current software version),
transmitting an image of the software upgrade, over a communication network external to a coaxial cable network of a home,  from the service provider to a gateway (“In the user management server 2 received the latest software, the update process request containing the latest software acquired at the process 1216, the update contents, the control information, and the authentication item, are transmitted to the information appliance-A 13 resided in the user network 1, at processes 1217 and 1218” – See [0051]; See also Fig. 3; The software upgrade is transmitted from the management server (service provider) to communications device 12 (gateway).  Since the communications device 12 (gateway) is connected to management server (service provider) via external network 4, the image is transmitted over a communication network that is external to the user’s home network), and
instructing the gateway to send the image of the software upgrade to the client in the network (“In the user management server 2 received the latest software, the update process request containing the latest software acquired at the process 1216, the update contents, the control information, and the authentication item, are transmitted to the information appliance-A 13 resided in the user network 1, at processes 1217 and 1218” – See [0051]; See also Fig. 3; The software upgrade is sent from the communications device 12 (gateway) to the information appliance (client) in the network).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Aiouaz to initiate the software upgrade by a service provider, transmit an image of the software upgrade from the service provider to the MoCA gateway, and instruct the MoCA gateway to send the image of the software upgrade to the MoCA client in the MoCA network.  Motivation for doing so would be to provide a simple way for users to update MoCA clients in their home in a case where the 
Although Aiouaz teaches a gateway in the form of a cable modem (“an internet cable modem 201 provided by a cable television service provider is coupled to a splitter 203 with four taps that connect to the rest of the network 200. L2 devices 205 are coupled to the taps of the splitter 203 and provide a bridge between the cable modem 201 and the rest of the network 200” – See [0006]; See also Fig. 2; Cable modem 201 is a MoCA gateway that connects the home MoCA network to the Internet), Aiouaz does not explicitly teach that the gateway includes a first transceiver and a second transceiver wherein the first transceiver receives the software update image from the external communication network and the second transceiver sends the software update image over the coaxial cable network of the home.
However, Wolf teaches a MoCA gateway that includes a first transceiver and a second transceiver, wherein the first transceiver is for transmitting/receiving signals to/from an external network and the second transceiver is for communicating with a MoCA network (“As shown, the exemplary gateway device 220 generally comprises a network interface 702, processor 704 with associated RAM 708, and a plurality of back end interfaces 710. The network interface 702 enables communication between the gateway device 220 and the delivery network 205 (e.g., HFC, HFCu, satellite, optical fiber, etc.). The network interface 702 in one exemplary HFC-based implementation is configured to receive IP content over the DOCSIS QAM” – See [0157]; “The gateway device 220 also optionally includes a MoCA, retail compliant F-connector for providing data-over-coax capability. The exemplary MoCA port operates in the 1125-1525 MHz band, although other frequencies (MoCA compliant or otherwise) may be used for this purpose if desired. The MoCA frequencies can be multiplexed onto the cable output port of the gateway device 220, or sent over another channel (e.g., dedicated channel or interface). The exemplary MoCA interface (not shown) of the gateway device 220 is compliant with the Media Over Coax Alliance standard v1.0” – See [0159]; See also Fig. 7; Gateway 220 includes network 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Aiouaz-Enomori such that the MoCA gateway includes a first transceiver and second transceiver.  Motivation for doing so would be to provide the gateway with the physical hardware necessary for interfacing between the two networks.

Claim 46 is rejected based on reasoning similar to Claim 1.

Claims 41 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aiouaz et al. (US 2011/0167466) in view of Enomori et al. (US 2009/0235244) and Wolf et al. (US 2013/0046849) and further in view of Hyslop et al. (US 2008/0189431).

Regarding Claim 41, Aiouaz in view of Enomori and Wolf teaches the method of Claim 1.  Aiouaz, Enomori and Wolf do not explicitly teach that the method comprises instructing the MoCA gateway to send the image of the software upgrade as at least one L2ME (Layer-2 Management Entity) message on an L2ME message channel.
However, Hyslop teaches sending data on a MoCA network as a L2ME (Layer-2 Management Entity) message on an L2ME message channel (“Examples of such networks include coaxial networks in accordance with the Multimedia over Coax Alliance (MoCA) standard” – See [0022]; “L2ME 116 provides Layer 2 interfaces and management services through which Layer 2 management functions can be invoked. Based on end-user application initiated transactions, L2ME 116 is responsible for executing and managing all L2ME transactions” – See [0025]).


Claim 47 is rejected based on reasoning similar to Claim 41.

Claims 42 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aiouaz et al. (US 2011/0167466) in view of Enomori et al. (US 2009/0235244), Wolf et al. (US 2013/0046849) and Hyslop et al. (US 2008/0189431) and further in view of Cohen et al. (US 2010/0241838).

Regarding Claim 42, Aiouaz in view of Enomori, Wolf and Hyslop teaches the method of Claim 41.  Aiouaz, Enomori, Wolf and Hyslop do not explicitly teach that the at least one L2ME message comprises a message type indication that specifies to a MoCA client that the L2ME message is a software upgrade.
However, Cohen teaches a message comprising a message type indication that specifies to a client that the L2ME message is a software upgrade (“After a start operation, operation 810 depicts receiving a transmission of firmware update data. For example, as shown in FIG. 3, the processing unit 207 of the embedded computing system 201 may execute instructions stored in the system memory 202 (e.g. RAM partition 203) so as to cause the embedded computing system 201 to receive firmware update data 102 from a firmware update server 101 via a communications network 103. Referring to FIG. 7, the firmware update data 102 may comprise a firmware update header 102A and firmware data 102B. The firmware update header 102A may comprise one or more fields including, but not limited to, a firmware data identification field 102-1, a firmware size field 102-2 and/or a firmware cyclic redundancy check (CRC) field. The firmware data identification field 102-1, firmware size field 102-2 and/or the firmware CRC field 102-3 may provide data integrity certification capabilities so as to ensure the propriety of the transmitted firmware update data 102. For example, the firmware data identification field 102-1 may comprise a string of constant values indicating a file type or file extension so as to preliminarily determine that the data being transmitted is, in fact, firmware update data and not another incompatible file type (e.g. a spreadsheet document)” – See [0033]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Aiouaz such that the at least one L2ME message comprises a message type indication that specifies to a MoCA client that the L2ME message is a software upgrade.  Motivation for doing so would be to enable the client to preliminarily determine that the data being transmitted is, in fact, a software upgrade and not another incompatible file type (See Cohen, [0033]).

Claim 48 is rejected based on reasoning similar to Claim 42.

Claims 43-45 and 49-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aiouaz et al. (US 2011/0167466) in view of Enomori et al. (US 2009/0235244), Wolf et al. (US 2013/0046849) and Hyslop et al. (US 2008/0189431) and further in view of Wu et al. (US 2008/0279219).

Regarding Claim 43, Aiouaz in view of Enomori, Wolf and Hyslop teaches the method of Claim 41.  Aiouaz, Enomori, Wolf and Hyslop do not explicitly teach that the at least one L2ME message comprises a plurality of packets.
“In contrast to sending two or more separate MoCA packets to the same destination node, in one embodiment packet aggregation module 25 of node 21 aggregates Ethernet frames 32 and 36 into a single aggregated frame 50 when it is determined that frames 32 and 36 are to be transmitted to the same destination node or nodes or have the same aggregation ID” – See [0021]; A plurality of frames/packets are aggregated into a single message).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Aiouaz such that the at least one L2ME message comprises a plurality of packets.  Motivation for doing so would be to reduce overhead in the network (See Wu, [0011]).

Regarding Claim 44, Aiouaz in view of Enomori, Wolf, Hyslop and Wu teaches the method of Claim 43.  Wu further teaches that a sequence number is assigned to each packet of the plurality of packets to assist the MoCA client in assembling the plurality of packets (“In one embodiment, an additional packet sequence number field, as shown in Table 3 below, can be added to the packet aggregate header format or the MAC header to indicate a sequence number for the individual packets or aggregated packets. Individual or aggregated packets can be assigned a unique sequence number to facilitate detection of missing packets and proper ordering of packets if the packets are received out of order. Missing packets can be identified and requested for retransmission” – See [0026]).

Regarding Claim 45, Aiouaz in view of Enomori, Wolf, Hyslop and Wu teaches the method of Claim 43.  Wu further teaches that a CRC (Cyclic Redundancy Check) is appended to the plurality of packets (“A MoCA packet, such as MoCA packets 42 and 43, include the data from the Ethernet packet (i.e., the entire Ethernet packet, including header 33 and FCS 35), as well as a preamble 45, a MoCA MAC header 46, which provides the destination address of the packet, and a MoCA Media Access Control ("MAC") CRC 44” – See [0020]).

Claim 49 is rejected based on reasoning similar to Claim 43.
Claim 50 is rejected based on reasoning similar to Claim 44.
Claim 51 is rejected based on reasoning similar to Claim 45.

Response to Arguments
On page 5 of the remarks, Applicant states “Claims 1 and 46 as amended render moot and therefore overcome the rejection under 35 U.S.C. 103.”  In response to the amended limitations, the Examiner relies upon the newly-cited Wolf reference.  Thus, Applicant’s arguments are moot based on the new grounds of rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478